Filed 7/20/15 P. v. Washic CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064514

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD243025)

BRUCE CHARLES WASHIC,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Peter L.

Gallagher, Judge. Affirmed.



         Patrick Morgan Ford, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Barry Carlton and Christopher P.

Beesley, Deputy Attorneys General, for Plaintiff and Respondent.

         In this driving under the influence (DUI) case, although initially the trial court
determined the reporter's transcript had been lost and was not retrievable, in related

posttrial proceedings the court reporter was able to retrieve her transcript of the trial, the

corrected transcript was filed and we ordered that the parties brief their contentions on the

record as corrected by the reporter's transcript. In his brief on appeal, defendant and

appellant Bruce Charles Washic contends neither the trial court nor this court had the

power to correct or augment the record on appeal with the reporter's retrieved transcript.

We reject this contention; the doctrine of res judicata did not prevent the trial court from

correcting the record and, in any event, we have inherent power to order correction and

augmentation of the record before us. Because defendant raises no alternative arguments

on the merits of his conviction, we affirm.

                                         SUMMARY

       Within a two week period in September 2012, Washic was stopped twice while

driving under the influence. At the scene of the first incident, a preliminary alcohol

screening breath test indicated Washic's blood alcohol concentration (BAC) was 0.08

percent; a later breath test conducted at a jail showed that Washic's BAC was 0.06

percent. In the second incident, Washic's BAC at the scene of the stop was measured at

0.08 percent; a later breath test conducted at a jail showed that Washic's BAC was 0.08

percent.

       A jury convicted Washic of two counts of DUI within the meaning of Vehicle

Code section 23152, subdivision (a) and one count of driving while having a BAC of

0.08 percent or more (Veh. Code, § 23152, subd. (b)). Washic admitted two prior DUI's

within the meaning of Vehicle Code section 23550.5, and the trial court sentenced him to

                                               2
two years in prison. Washic filed a timely notice of appeal.

       After Washic filed his notice of appeal, the court reporter filed an affidavit in

which she stated she had lost four days of trial testimony because of damage to her

computer. The trial court conducted a hearing to determine whether a settled statement

could be prepared and determined it was not possible to do so. In his initial opening

brief, Washic argued that in the absence of either a complete reporter's transcript or a

settled statement, the judgment of conviction should be reversed because his counsel had

no means of determining whether a reversible error had occurred. (See People v. Jones

(1981) 125 Cal.App.3d 298, 300-301.)

       While Washic's appeal was pending, we issued an order to show cause to the court

reporter. In addition to requiring a response from the court reporter with respect to

whether she should be sanctioned, we also directed that she produce her computer hard

drive to the trial court for further inspection. She did so, and the trial court was able to

recover data from the computer hard drive and thereafter the reporter was able to prepare

a complete transcript of the trial. Each volume of the transcript contains an affidavit from

the court reporter in which she attests that the transcript is a full, true and accurate record

of proceedings conducted in the trial court.

       The trial court filed the corrected and certified transcript with this court and

notified the parties that the corrected and certified copies were available. The trial court

also afforded the parties the opportunity to inspect the computer hard drive and

documentation the reporter submitted with respect to her efforts to recover data from the

hard drive.

                                               3
       By separate order, this court struck the five volumes of transcripts that had

previously been submitted by the court reporter and that contained no record of

proceedings, struck the briefs the parties had previously submitted and directed that they

file briefs on the merits on the basis of the corrected record.

                                           DISCUSSION

       On appeal, Washic contends that under principles of res judicata, the trial court's

initial order determining that a settled statement was not possible is binding on the

parties, the trial court and this court.

       There are a number of problems with Washic's contention. First, by way of its

order directing that the court reporter file the corrected transcript with this court, the trial

court effectively vacated its earlier order determining that a settled statement was not

possible; because the judgment in this case was not final at the time the trial court

effectively vacated its earlier order, the doctrine of res judicata in no sense prevented the

trial court from doing so. (See City of Oakland v. Oakland Police & Fire Retirement

System (2014) 224 Cal.App.4th 210, 227–228 [res judicata applies to final judgments].)

We are aware of no other limitation on the trial court's power over the record of

proceedings before it that would undermine the trial court's power to provide us with a

corrected transcript. Importantly we note that, although the court reporter's corrected

transcript is presumptively correct, following the filing of the certified corrected

reporter's transcript in this court, Washic could have challenged any errors or omissions

he believed appeared in the corrected transcript. (See Code Civ. Proc., § 273, subd. (a);

Cal. Rules of Court, rule 8.155(b)(1) & (c); see also People v. Kronemyer (1987) 189

                                                4
Cal.App.3d 314, 354-359.) Washic did not do so.

        Second, in any event, it is axiomatic that we have inherent power to "direct the

trial court to conduct proceedings necessary to supplement gaps in the record." (Marks v.

Superior Court (2002) 27 Cal.4th 176, 197; see Cal. Rules of Court, rule 8.155(b)(1) &

(c).)

        In sum, the presumptively correct corrected reporter's transcript is a proper part of

the record on appeal.

        As we indicated, Washic raises no contentions with respect to the merits of the

judgment of conviction.

                                       DISPOSITION

        The judgment of conviction is affirmed.




                                                                        BENKE, Acting P. J.

WE CONCUR:


HALLER, J.


McINTYRE, J.




                                              5